Dismissed and Opinion Filed May 17, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00340-CR

                                  BRIAN MARTIN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                  Kaufman County, Texas
                              Trial Court Cause No. 31995CC

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Brown

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM


Do Not Publish
TEX. R. APP. P. 47
160340F.U05
                                             S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

BRIAN MARTIN, Appellant                          On Appeal from the County Court At Law
                                                 No. 1, Kaufman County, Texas
No. 05-16-00340-CR       V.                      Trial Court Cause No. 31995CC.
                                                 Opinion delivered per curiam before Chief
THE STATE OF TEXAS, Appellee                     Justice Wright and Justices Myers and
                                                 Brown.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered May 17, 2016.